Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 and 9-10 are objected to because of the following informalities:
Claim 5 reads “wherein the first and second plurality of fasteners” and should read “wherein the first plurality of fasteners and second plurality of fasteners” as only claiming “the first” does not provide proper antecedent basis for the claimed subject matter.
Claim 6 reads “wherein the first and second plurality of fasteners” and should read “wherein the first plurality of fasteners and second plurality of fasteners” as only claiming “the first” does not provide proper antecedent basis for the claimed subject matter.
Claim 9 reads “a plurality of pockets with at least a first and second pocket” and should read “a plurality of pockets with at least a first pocket and second pocket” as only claiming “a first” does not provide proper antecedent basis for the claimed subject matter.
Claim 10 reads “a plurality of pockets with at least a first and second pocket” and should read “a plurality of pockets with at least a first pocket and second pocket” as only claiming “a first” does not provide proper antecedent basis for the claimed subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, and 12 are rejected under 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention
Claim 1 recites the limitation, “functional, configured to grip a garment wearer's waist to secure the garment to the wearer or is decorative and non-functional.” The limitation is indefinite because it is unclear if by decorative and non-functional it is meant the first waistband cannot also be decorative, or if in a non-functional state if first waistband does not grip the garment wearer’s waist, or if the waist band is both functional and non-functional in attached or unattached states, or another limitation. For the purpose of examination and the Applicant gave an option of the waistband being either “functional or non-functional,” the Examiner will interpret the waistband as being “functional by being configured to grip a garment wearer's waist to secure the garment to the wearer.”
Claim 1 also recites the limitation, “the second end of the first waistband permanently or releasably attached.” The limitation is indefinite because it is unclear how the second end can be both permanently or releasably attached. Further, it is unclear if the second end is permanently attached if there is there an additional first waistband with another second end that is releasably attached to the same element, or if the Applicant is giving the wearer both a permanent and a releasably attached element, or some other limitation. For the purpose of examination and because the Applicant gave an option of “permanently or releasably attached,” the Examiner will interpret “the second end of the first waistband as being releasably attached.”
Additionally, Claim 1 recites the limitation, “concealed therein.” The limitation is indefinite because is unclear if the second waistband or the second end is concealed. Further, it is unclear which element is concealed where. For the purpose of examination, the Examiner will interpret “the second end of the first waistband as being releasably attached and concealed within the second waistband.”
Claim 2 recites the limitation, “an outer diameter of the second end of the first waistband is permanently or releasably attached.” The limitation is indefinite because it is unclear how the outer diameter can be both permanently or releasably attached to the inner diameter. Further, it is unclear how if the outer diameter is permanently attached to the inner diameter, would there then be an additional element with another outer diameter that is releasably attached to the same inner diameter with the permanently attached outer diameter, or if the applicant is giving the wearer two separate options, or some other limitation. For the purpose of examination and because the Applicant gave an option of “permanently or releasably attached,” the Examiner will interpret “the outer diameter of the second end of the first waistband is configured to releasably attach to the inner diameter.”
Claim 3 recites the limitation, “an outer diameter of the second end of the first waistband is permanently or releasably attached.” The limitation is indefinite because it is unclear how the outer diameter can be both permanently or releasably attached to the inner diameter. Further, it is unclear how if the outer diameter is permanently attached to the inner diameter, would there then be an additional element with another outer diameter that is releasably attached to the same inner diameter with the permanently attached outer diameter, or if the applicant is giving the wearer two separate options, or some other limitation. For the purpose of examination and because the Applicant gave an option of “permanently or releasably attached,” the Examiner will interpret “the outer diameter of the second end of the first waistband is configured to releasably attach to the inner diameter.”
Claim 3 also recites the limitation, “ approximately mid-span.” The term “mid-span” places the outer diameter equidistant from the top edge and bottom edge of the inner diameter of the second waistband. The term “approximately” widens the area from mid-span to any place on the inner diameter of the second waistband. Therefore “approximately mid-span” is indefinite because it is not clear what is excluded from the “approximately mid-span” phrasing. For examination purposes, the Examiner will interpret the limitation as “between the top edge and bottom edge of the second waistband.”
Claim 4 recites the limitation, “a first plurality of fasteners are affixed to and continuously or discontinuously arranged” and “a second plurality of fasteners are affixed to and continuously or discontinuously arranged.” The limitation is indefinite because it is unclear if the first plurality of fasteners can be continuous and the second plurality of fasteners can be discontinuous, or if the first plurality of fasteners can be discontinuous if the second plurality of fasteners can be continuous, or another limitation. For the purposes of examination and because the Applicant gave an option of “continuously or discontinuously arranged,” the Examiner will interpret the limitation as “a first plurality of fasteners are affixed to and continuously arranged” and “a second plurality of fasteners are affixed to and continuously arranged.”
Claim 6 recites the limitation, “the first and second plurality of fasteners comprises buttons or hook and loop fasteners.” The limitation is indefinite because it is unclear if the first plurality of fasteners comprises buttons and the second plurality of fasteners comprises hook and loop fasteners, or if the second plurality of fasteners comprises buttons and the first plurality of fasteners comprises hook and loop fasteners, if there are two pairs of pants with one having both the first plurality of fasteners and second plurality of fasteners comprising buttons and the other pair of pants having both the first plurality of fasteners and second plurality of fasteners comprising hook and loop fasteners, or some other limitation. For purposes of examination and because the Applicant gave the option of “buttons or hook and loop fasteners,” the Examiner will interpret the limitation as “the first plurality of fasteners and second plurality of fasteners comprises hook and loop fasteners.” 
Claim 12 recites the limitation, “the first end of the first waistband is either functional, configured to grip a garment wearer's waist to secure the garment to the wearer or is decorative and non-functional.” The limitation is indefinite because it is unclear if by decorative and non-functional it is meant the first waistband cannot also be decorative, or if in a non-functional state if first waistband does not grip the garment wearer’s waist, or if the waist band is both functional and non-functional in attached or unattached states, or another limitation. For the purpose of examination and the Applicant gave an option of the waistband being either “functional or non-functional,” the Examiner will interpret the waistband as being “functional by being configured to grip a garment wearer's waist to secure the garment to the wearer.”
Claim 12 also recites the limitation, “the second end of first waistband is concealed therein.” The limitation is indefinite because it is unclear if the second waistband or the second end is concealed. Further, it is unclear which element is concealed where. For the purpose of examination, the Examiner will interpret the limitation as, “the second end of first waistband is concealed within the second waistband.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-13, as best understood, are rejected as being unpatentable under 35 U.S.C. 102(a)(1) for being anticipated by Edwards (US 20040163159 A1).
Regarding Claim 1, Edwards discloses a garment comprising:
a first waistband (Annotated Fig. 1, 2) having a first end (Annotated Fig. 1, 2) that is the uppermost portion of the garment (Annotated Fig. 1, 2) and a second end (Annotated Fig. 1, 2) of the first waistband that is spaced apart (Annotated Fig. 1, 2) from the first end of the first waistband (Annotated Fig. 1, 2), the first end of the first waistband is functional by being configured to grip a garment wearer's waist to secure the garment to the wearer (Claim 1, Annotated Fig. 1, 2), and 
a second waistband (Annotated Fig. 1, 2) spaced apart (Annotated Fig. 1, 2) from the first end of the first waistband and includes the second end of the first waistband as being releasably attached (Claim2, Annotated Fig. 1, 2) and concealed within the second waistband (Annotated Fig. 1, 2), the second waistband is functional by being configured to grip a garment wearer's waist to secure the garment to the wearer (Claim 1, Annotated Fig. 1, 2).
Regarding Claim 2, Edwards discloses all of the claimed limitations in Claim 1, as discussed above.
Edwards further discloses wherein an outer diameter (Annotated Fig. 1, 2) of the second end (Annotated Fig. 1, 2) of the first waistband is releasably attached (Claim 2, Annotated Fig. 1, 2) and concealed within ([Para. 0022], Annotated Fig. 1, 2) an inner diameter (Annotated Fig. 1, 2) of the second waistband (Annotated Fig. 1, 2). 

    PNG
    media_image1.png
    931
    794
    media_image1.png
    Greyscale

Regarding Claim 3, Edwards discloses all of the claimed limitations in Claim 2, as discussed above.
Edwards further discloses wherein the outer diameter (Annotated Fig. 1, 2) of the second end (Annotated Fig. 1, 2) of the first waistband is releasably attached (Claim 2, Annotated Fig. 1, 2) and concealed within the inner diameter ([Para. 0022], Annotated Fig. 1, 2) of the second waistband between the top edge and bottom edge of the second waistband, ([Para. 0022], Annotated Fig. 1, 2) along an overall length of the second waistband ([Para. 0022-0023], Annotated Fig. 1, 2). 
Regarding Claim 4, Edwards discloses all of the claimed limitations in Claim 3, as discussed above.
Edwards further discloses a first plurality of fasteners ([Para. 0022-0023], Annotated Fig. 1, 2) are affixed to and continuously arranged (Annotated Fig. 1, 2) along the outer diameter (Annotated Fig. 1, 2) of the first waistband (Annotated Fig. 1, 2), and 
a second plurality of fasteners (Annotated Fig. 1, 2) configured to engage the first plurality of fasteners ([Para. 0022-0023], Annotated Fig. 1, 2) that are affixed to and continuously arranged (e.g. complimenting) ([Para. 0023], Annotated Fig. 1, 2) along the inner diameter ([Para. 0022-0023], Annotated Fig. 1, 2) of the second waistband ([Para. 0022-0023], Annotated Fig. 1, 2).
Regarding Claim 5, Edwards discloses all of the claimed limitations in Claim 4, as discussed above.
Edwards further discloses wherein the first plurality of fasteners and second plurality of fasteners ([Para. 0023], Annotated Fig. 1, 2) are completely concealed internally within the garment when engaged with one another ([Para. 0023], Annotated Fig. 1, 2).
Regarding Claim 6, Edwards discloses all of the claimed limitations in Claim 5, as discussed above.
Edwards further discloses wherein the first plurality of fasteners and second plurality of fasteners ([Para. 0023], Annotated Fig. 1, 2) comprises hook and loop fasteners ([Para. 0023], Annotated Fig. 1, 2).
Regarding Claim 7, Edwards discloses all of the claimed limitations in Claim 6, as discussed above.
Edwards further discloses wherein the garment are pants ([Para. 0012], Annotated Fig. 1, 2).
Regarding Claim 8, Edwards discloses all of the claimed limitations in Claim 7, as discussed above.
Edwards further discloses a garment  further comprising a plurality of belt loops ([Para. 0024], Annotated Fig. 1, 2) arranged along an outer diameter of the second waistband (Annotated Fig. 1, 2).

Regarding Claim 12, Edwards discloses a garment kit (e.g. matched set) [Para. 0031] comprising:
a first waistband (Annotated Fig. 1, 2) having a first end (Annotated Fig. 1, 2) that forms an uppermost portion of a garment (Annotated Fig. 1, 2) and a second end of the first waistband (Annotated Fig. 1, 2) that is spaced apart (Annotated Fig. 1, 2) from the first end of the first waistband (Annotated Fig. 1, 2), the first end of the first waistband is configured to grip a garment wearer's waist to secure the garment to the wearer (Claim 1, Annotated Fig. 1, 2), and 
a second waistband (Annotated Fig. 1, 2) attached to a garment main body (Annotated Fig. 1, 2), the second waistband configured to releasably engage (Claim 2) the second end of the first waistband (Annotated Fig. 1, 2) such that the second end of first waistband is concealed within the second waistband while being engaged with the second waistband ([Para. 0022], Annotated Fig. 1, 2), the second waistband is configured to grip a garment wearer's waist to secure the garment to the wearer (Claim 1, Annotated Fig. 1, 2).

Regarding Claim 13, Edwards discloses all of the claimed limitations in Claim 12, as discussed above.
Edwards further discloses comprising a plurality of first waistbands (Edwards Fig. 3, 4, 5, 6, 7, and 8) with each waistband of the plurality of first waistbands configured to releasably engage (Claim 2) the second waistband attached to a garment main body (Fig. 3 is releasably attached [Para. 0024], Fig. 4 is similar to predecessors [Para. 0025], Fig. 5 is comparable to prior embodiments [Para. 0026], Fig. 6 is a further variation [Para. 0027], Fig. 7 a further comparable variation [Para. 0028], and Fig. 8 is an embodiment adorned with lace [Para. 0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, as best understood, are rejected as being unpatentable under 35 USC § 103 as being obvious over Edwards (US 20040163159 A1) in view of Castro (US 9848660 B1).
Regarding Claim 9, Edwards discloses all of the claimed limitations in Claim 8, as discussed above.
Edwards does not explicitly disclose a garment comprising a plurality of pockets with at least a first and second pocket being arranged on opposing sides of the garment.
However, Castro discloses another garment comprising a plurality of pockets (Castro Col. 3 Ln. 42-46) with at least a first pocket (See Castro Fig. 1,4) and second pocket (See Castro Fig. 1,4) being arranged on opposing sides of the garment (See Castro Fig. 1,4) as decorative features for the aesthetic preferences of the wearer (Castro Col. 3 Ln. 42-46).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pants of Edwards with the pockets of Castro as decorative features for the aesthetic preferences of the wearer.

    PNG
    media_image2.png
    886
    758
    media_image2.png
    Greyscale


Regarding Claim 10, Edwards discloses all of the claimed limitations in Claim 9, as discussed above.
Edwards does not explicitly disclose a garment comprising a fly arranged immediately below the second waistband and between the first and second pocket.
However, Castro discloses another garment comprising a fly (Castro element 114, Annotated Castro Figs 1, 4) arranged immediately below the second waistband (Castro element 102, Annotated Castro Figs 1, 4) and between the first pocket and second pocket (See Annotated Castro Figs 1, 4) to give the garment the classic appearance of jeans (Castro Col. 1 Ln. 42-46) and as decorative features for the aesthetic preferences of the wearer.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pants of Edwards with the fly of Castro to give the garment the classic appearance of jeans and as decorative features for the aesthetic preferences of the wearer.

Regarding Claim 11, Edwards discloses all of the claimed limitations in Claim 10, as discussed above.
Edwards does not explicitly disclose a garment wherein the first waistband has a different pattern, color, or indicia printed thereon than the remainder of the garment.
However, Castro discloses another garment wherein the fabric of the first waistband is of a different material, pattern, color, and appearance than of the rest of the garment as decorative features for the aesthetic preferences of the wearer (Castro Col. 3 Ln. 42-46).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pants of Edwards with the varying material, pattern, color, and appearance of Castro as decorative features for the aesthetic preferences of the wearer.


Conclusion
Prior art made of record and not relied up on is considered pertinent to applicant’s disclosure. Davenport (US 7124448 B2) is another garment with a double waistband comprising pockets, cuffs, varying colors, patterns, and materials that can be made into pants or shorts and can be attached to pants with continuous zippers or discontinuous buttons. Bhojwani (US 2019029763) is another garment with a double waistband comprising a first waistband with a zipper fastener. Montgomery’s Hip Hop Sagging Fashion Jeans (US 20190297963 A1) is another garment that can be pants or shorts comprising a permanently attached double waistband. Rhoden’s Drop Crotch Pants (US 6202220 B1) is another garment comprising a permanently attached double waistband and pockets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATRINA CORLEY/               Examiner, Art Unit 3732                                                                                                                                                                                          

/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732